                 Case 1:17-cv-00152-TS Document 36 Filed 02/05/19 Page 1 of 15




Timothy J. Dance (11553)
Kristen J. Overton (16537)
Snell & Wilmer L.L.P.
15 West South Temple, Ste. 1200
Salt Lake City, Utah 84101
Telephone: (801) 257-1900
Facsimile: (801) 257-1800
Email: tdance@swlaw.com
       koverton@swlaw.com

Attorneys for Recovery Land Holding, LLC

                            IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 RECOVERY LAND HOLDING, LLC, a                        PLAINTIFF’S REPLY MEMORANDUM
 Utah limited liability company,                       IN SUPPORT OF ITS ALTERNATIVE
                                                              RULE 56(d) MOTION
            Plaintiff,

 vs.                                                          Case No. 1:17-cv-00152 PMW

 CITY OF SOUTH OGDEN, and DOE                               Magistrate Judge Paul M. Warner
 DEFENDANTS I through X,

            Defendants.


          Plaintiff Recovery Land Holding, LLC, also known as Brighton Recovery Center

(“Plaintiff” or “Brighton”), through counsel, respectfully submits this Reply Memorandum in

support of its Alternative Rule 56(d) Motion (“Motion”) and states as follows:

                                              SUMMARY

          Defendant City of South Ogden (the “City”) ignores the plain text of Federal Rule of

Civil Procedure 56(d), as well as the liberality with which such motions are granted, in its

attempt to convince the Court that Brighton is not entitled to any discovery at all on its claims.

          First, the City argues that Brighton is not entitled to conduct discovery related to the



4842-8088-1286
                 Case 1:17-cv-00152-TS Document 36 Filed 02/05/19 Page 2 of 15




City’s intent in enacting Ordinance 16-20. But this argument ignores the fact that in raising

disparate treatment claims, discriminatory intent is directly at issue, and Brighton is obligated to

proffer evidence proving such intent. Discovery related to the City’s discriminatory intent is

therefore necessary.

          Second, the City claims that there are no facts under which Brighton can recover on its

disparate treatment claims. But this argument ignores the fact that Brighton can establish its

disparate treatment claims via (1) evidence that the City passed Ordinance 16-20 with

discriminatory intent and because of the disability of Brighton’s residents, and (2) evidence

giving rise to a “reasonable inference” that the City would have treated a non-disabled applicant

differently. Brighton requires additional time to discover this evidence, which is currently in the

possession of the City, and as such, Brighton’s Motion should be granted.

          And finally, the City filed its Motion to Dismiss or, in the Alternative, Motion for

Summary Judgment (“Motion for Summary Judgment”) before any discovery had taken place

and several months before the discovery deadline. Incredibly, the City argues that Brighton has

been dilatory in pursuing expert discovery without any facts or law to support this claim.

          If the Court determines not to deny the Motion for Summary Judgment outright, it

should, at minimum, hold its ruling in abeyance until after Brighton has pursued the discovery

outlined in its Motion to enable it to respond to the Motion for Summary Judgment.

                                            ARGUMENT

          Brighton is entitled to additional time to conduct the discovery necessary to support its

claims and sufficiently respond to the City’s Motion for Summary Judgment. Further, Brighton

is entitled to proffer evidence beyond the administrative record that the Ordinance violates the

ADA, FHA, and RA, which evidence will be gathered during the additional time Brighton is

requesting to conduct necessary discovery.




                                                   2
4842-8088-1286
                 Case 1:17-cv-00152-TS Document 36 Filed 02/05/19 Page 3 of 15




I.     Brighton is Entitled to Conduct Discovery Related to the City’s Discriminatory
Intent Because Intent is Directly at Issue in this Case.
          The City cites a series of soundbites from inapposite case law in support of its position

that discovery related to legislative intent cannot be conducted. See Opposition p. 1-4. Of the

ten cases the City uses to support its position, only one case—Bryant Woods Inn, Inc. v. Howard

County—actually addresses a Fair Housing Act claim, and Bryant does not stand for the
proposition that discovery related to legislative intent cannot be propounded. The rest of the

cases cited address the constitutionality of certain statutes and ordinances and are easily

distinguishable. Brighton is not challenging the constitutionality of Ordinance 16-20. Rather,

Brighton claims that Ordinance 16-20 violates the ADA, FHA, and RA because it discriminates

against people with disabilities.

          In raising a disparate treatment claim, Brighton is obligated to prove discriminatory

intent. See Cinnamon Hills Youth Crisis Ctr., Inc. v. Saint George City, 685 F.3d 917, 920 (10th

Cir. 2012) (A plaintiff “bears the obligation of coming forward with a prima facie case of

discrimination, a case that must include evidence suggesting the city denied the variance because

of the disability of [plaintiff’s] residents.”). “The ultimate question in a disparate treatment case

is whether the defendant intentionally discriminated against plaintiff.” Honce v. Vigil, 1 F.3d
1085, 1088 (10th Cir.1993).

          A prima facie case of discrimination may be established if the plaintiff provides evidence

that “animus against the protected group was a significant factor in the position taken by the

municipal decision-makers themselves or by those to whom the decision-makers were knowingly

responsive.” Turner v. City of Englewood, 195 F. App’x 346, 353 (6th Cir. 2006). The

circumstantial evidence of discriminatory intent may be inferred from the “totality of

circumstances” from several sources, including: “the historical background of the decision, the

specific sequence of events leading up to the challenged decision, departures from the normal

procedural sequence, and the legislative history and contemporary statements by members of the

                                                   3
4842-8088-1286
                 Case 1:17-cv-00152-TS Document 36 Filed 02/05/19 Page 4 of 15




decision-making body.” Id. at 354. Thus, Brighton is entitled to conduct discovery on the City’s

intentions in passing the Ordinance because discriminatory intent is directly at issue and

evidence of such intent must be proffered.

          The City cites Ranch House, Inc. v. Amerson for the proposition that “a court will not

strike down an otherwise constitutional statute on the basis of an alleged illicit legislative

motive.” Opposition at p. 2. In quoting only the first sentence of footnote 5, the City

mischaracterizes the court’s actual position. Footnote 5 states in its entirety:

                    It is well established that a court will not “‘strike down an
                    otherwise constitutional statute on the basis of an alleged illicit
                    legislative motive.’” Renton, 475 U.S. at 48, 106 S.Ct. at 929
                    (citation omitted). That principle does not relieve the Defendants
                    [Calhoun County Sheriff and the Calhoun County Commission]
                    of their burden of demonstrating that § 200.11 was enacted for
                    the purpose of combating secondary effects . . . [and not for an
                    unconstitutional purpose].

Ranch House, Inc. v. Amerson, 238 F.3d 1273 n.5 (11th Cir. 2001) (emphasis added).

          Ranch House is inapposite because, among other reasons, the court’s legal analysis

addresses the constitutionality of a law that violated the First Amendment rights of an adult-

entertainment establishment. See generally Ranch House, Inc., 238 F.3d 1273. However,

despite the obvious distinctions between Ranch Hill and this case, the court in Ranchi Hill

determined that the record did not include sufficient evidence demonstrating the legislature’s

intent in enacting the statute at issue and therefore remanded the case for further factfinding.

The court explained:

                    In determining whether the purpose of a law is to suppress
                    protected speech, a court may examine a wide variety of materials,
                    including the text of the statute, any preamble or express
                    legislative findings associated with it, legislative history, and
                    studies and information of which legislators were clearly
                    aware. See, e.g., Colacurcio v. City of Kent, 163 F.3d 545, 552 (9th
                    Cir.1998) (“We will look to the full record to determine whether

                                                     4
4842-8088-1286
                 Case 1:17-cv-00152-TS Document 36 Filed 02/05/19 Page 5 of 15




                    evidence indicates that the purpose of the ordinance is to suppress
                    speech or ameliorate secondary effects. In so doing, we will rely on
                    all ‘objective indicators of intent, including the face of the statute,
                    the effect of the statute, comparison to prior law, facts surrounding
                    enactment, the stated purpose, and the record of proceedings.’ ”
                    (citation omitted)), cert. denied, 529 U.S. 1053, 120 S.Ct. 1553,
                    146 L.Ed.2d 459 (2000).
Ranch House, 238 F.3d at 1280 (emphasis added). The court further reasoned:

                    [B]efore an enactment of the Alabama Legislature is struck down,
                    we think attorneys representing the State of Alabama should be
                    given an opportunity to be heard. . . . [W]e are reluctant to consider
                    invalidating this statute without affording the State another chance
                    to become directly involved. We therefore remand this case to
                    afford the Defendants (and the State of Alabama, if it chooses to
                    participate) an opportunity to develop a foundation for their
                    claim that the statute's purpose was to combat secondary effects.

Id. at 1284 (emphasis added).

          Like Ranch House, the City of Renton v. Playtime Theatres, Inc. adjudicated the

constitutionality of an ordinance that allegedly violated the First Amendment rights of an adult-

entertainment establishment. See generally City of Renton v. Playtime Theatres, Inc., 475 U.S.

41, 48, 106 S. Ct. 925, 929, 89 L. Ed. 2d 29 (1986). As a threshold matter, the holding in Renton

has been widely distinguished by other courts and has no application to the Fair Housing Act or

the analysis to be applied in FHA cases. Even still, the holding in Renton does not universally

prohibit discovery related to legislative intent. The district court, in fact, considered evidence

regarding the legislative body’s intent in passing the zoning ordinance at issue. See City of

Renton, 106 S. Ct. 925, 929, 89 L. (“The District Court's finding as to ‘predominate’ intent, left

undisturbed by the Court of Appeals, is more than adequate to establish that the city’s pursuit of

its zoning interests here was unrelated to the suppression of free expression.”).

          In further support of its position that discovery related to legislative intent cannot be

propounded, the City cherry picks seemingly helpful soundbites from an order prohibiting


                                                      5
4842-8088-1286
                 Case 1:17-cv-00152-TS Document 36 Filed 02/05/19 Page 6 of 15




discovery related to intent in Utah Republican Party v. Herbert. See Opposition at p. 3. Like

Ranch House and Renton, the court’s legal analysis in URP v. Herbert is inapposite as Herbert

does not address any of the statutes applicable in this case or discrimination in general. Rather,

the URP filed suit against Utah’s governor and lieutenant governor, raising claims related to

allegations that Senate Bill 54 was unconstitutional and constituted trademark infringements

against the URP. See Utah Republican Party v. Herbert, 141 F. Supp. 3d 1195, 1197 (D. Utah

2015).
          Next, the City cites Bryant Woods Inn, Inc. v. Howard County for the proposition that

“[l]and use planning and the adoption of land use restrictions constitute some of the most

important functions performed by local government[,]” and “[i]n enacting the FHA, Congress

clearly did not contemplate abandoning the deference that courts have traditionally shown to . . .

local zoning codes.” Opposition at p. 3. Bryant is easily distinguishable from this case because

the petitioner in Bryant seeking a reasonable accommodation did not have the property or

infrastructure necessary to support the requested expansion. That is not the case here.

                    Bryant Woods Inn argues in this case that its requested zoning
                    variance is reasonable because the expansion of its group home
                    would not increase traffic congestion since its residents do not
                    drive. Unrefuted testimony, however, was presented to
                    the Howard County Planning Board by a member who observed
                    vehicles parked ‘all over the place and also in the driveway’ even
                    under Bryant Woods Inn’s current level of occupancy. The board
                    also received unrefuted evidence that Bryant Woods Inn’s wedge-
                    shaped parcel affords minimal frontage and that the parcel is less
                    than one-third of the size of other Howard County group homes
                    which have 15 residents. Following a full public hearing where the
                    board heard the evidence of all parties, the board found that ‘even
                    the existing use generates parking congestion on the street. This
                    situation would be exacerbated by Petitioner's proposed
                    expansion.’

Bryant Woods Inn, Inc., 124 F.3d at 604–05.


                                                     6
4842-8088-1286
                 Case 1:17-cv-00152-TS Document 36 Filed 02/05/19 Page 7 of 15




          The City cites Sensations, Inc. v. City of Grand Rapids for the proposition that “courts

should not be in the business of second-guessing fact-bound empirical assessments of city

planners.” Opposition at p. 3-4. Like Ranch House and Renton, Sensations adjudicated the

constitutionality of an ordinance that allegedly violated the First Amendment rights of an adult-

entertainment establishment and is therefore inapposite. See generally Sensations, Inc. v. City of

Grand Rapids, Nos. 106-CV-300, 4:06-CV-60 (W.D. Mich. October 23, 2006). Sensations

stands for the proposition that municipal conclusions will be upheld when based on reasonable
inferences from fact-bound empirical assessments. Id. In Sensations, the ordinance at issue,

“adopt[ed] and incorporate[d] its findings and legislative record related to adverse secondary

effects of sexually oriented businesses, including 32 judicial opinions and a number of

supporting reports.” Id. “The legislative record also include[d] a series of affidavits by

investigator Tim Reilly, recording his observations at numerous sexually oriented businesses,

including . . . Sensations.” Id. In the ordinance at issue,

                    [T]he Grand Rapids City Commission made specific findings that
                    sexually oriented businesses ‘are often associated with a wide
                    variety of adverse secondary effects including . . . personal and
                    property crimes, prostitution, potential spread of disease, lewdness,
                    public indecency, illicit drug use and drug trafficking, negative
                    impacts on surrounding properties, urban blight, litter, and sexual
                    assault and exploitation.
Id.

          The City has offered no evidence that it reasonably relied on a fact-bound empirical

assessment like the one in Sensations when it enacted Ordinance 16-20.

          The City incorrectly cites Village of Arlington Heights v. Metro. Hous. Dev. Corp.1 for

the proposition that “the Supreme Court has cautioned that review of discriminatory intent

1
  While MHDC raised a claim under the Fair Housing Act against the Village of Arlington Heights, the Court of
Appeals failed to address the FHA claim. For this and other reasons, the Supreme Court reversed and remanded the
appellate court’s decision. The Supreme Court explained: “Respondents' complaint also alleged that the refusal to
rezone violated the Fair Housing Act . . .. The Court of Appeals, however, proceeding in a somewhat unorthodox
fashion, did not decide the statutory question. We remand the case for further consideration of respondents' statutory

                                                          7
4842-8088-1286
                 Case 1:17-cv-00152-TS Document 36 Filed 02/05/19 Page 8 of 15




should be limited to the decisionmakers’ ‘contemporary statements’ found in the ‘legislative or

administrative history’[.]” Opposition at p. 4. As a threshold matter, Arlington Heights has been

widely distinguished by other courts, and the case on which the holding largely relies—

Washington v. Davis, 426 U.S. 229 S.Ct. 2040, 48 L.Ed. 2d 597 (1976)—was superseded by

Veasey v. Perry, 29 F. Supp. 3d 896, 899 (S.D. Tex. 2014).

          In Arlington Heights, Metropolitan Housing Development Corporation (“MHDC”), a

non-profit developer, filed suit against the Village of Arlington Heights for its refusal to rezone
several acres of land from a single-family dwelling to a multi-family dwelling classification to

allow for the construction of a low and moderate-income housing development, including 190

townhomes. Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 254–55, 97 S.

Ct. 555, 557–58, 50 L. Ed. 2d 450 (1977).

          The Supreme Court ultimately determined that MHDC “failed to carry their burden of

proving that discriminatory purpose was a motivating factor in the Village’s decision,” Vill. of

Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 270–71, 97 S. Ct. 555, 566, 50 L.

Ed. 2d 450 (1977), because “[t]he evidence [did] not necessitate a finding that Arlington Heights

administered [its] policy in a discriminatory manner.” Id. at 565. However, the Court made it

clear that, “[p]roof of racially discriminatory intent or purpose is required to show a violation of

the Equal Protection Clause.” Id. at 563. Moreover, in addressing “judicial deference” to

legislative bodies when discrimination is alleged, the Supreme Court explained:

                    [I]t is because legislators and administrators are properly
                    concerned with balancing numerous competing considerations that
                    courts refrain from reviewing the merits of their decisions, absent a
                    showing of arbitrariness or irrationality. But racial discrimination
                    is not just another competing consideration. When there is proof
                    that a discriminatory purpose has been a motivating factor in the


claims.” Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 271, 97 S. Ct. 555, 566–67, 50 L. Ed.
2d 450 (1977).


                                                         8
4842-8088-1286
                 Case 1:17-cv-00152-TS Document 36 Filed 02/05/19 Page 9 of 15




                    decision, this judicial deference is no longer justified.”
Id. (emphasis added).

          The Court further stated:

                    Determining whether invidious discriminatory purpose was a
                    motivating factor demands a sensitive inquiry into such
                    circumstantial and direct evidence of intent as may be available. .
                    . . Sometimes a clear pattern, unexplainable on grounds other than
                    race, emerges from the effect of the state action even when the
                    governing legislation appears neutral on its face. [Citation
                    omitted].
Id. at 564 (emphasis added).

          According to the Supreme Court, a review of any “[d]epartures from the [zoning board’s]

normal procedural sequence might afford evidence that improper purposes are playing a role.”

Id. at 565. “Substantive departures too may be relevant, particularly if the factors usually

considered important by the decisionmaker strongly favor a decision contrary to the one

reached.” Id. Such factors cannot be identified absent discovery. In its final point, the Court

acknowledged that “MHDC called one member of the Village Board to the stand at trial. [And]

[n]othing in her testimony support[ed] an inference of invidious purpose.”2 Id. at 566.

          Despite the City’s assertion that Powers v. Harris is “sufficiently analogous” to Arlington

Heights, (Opposition at p. 4), Powers addresses the constitutionality of the Oklahoma Funeral

Services Licensing Act. See Powers v. Harris, 379 F.3d 1208 (10th Cir. 2004). Like Ranch

House, Renton, and Sensations, Powers offers no guidance on how this Court should treat

discovery related to legislative intent in the context of an alleged violation of the ADA, FHA, or

RA.

          Here, discriminatory intent is directly at issue. As such, “judicial deference” in favor of

upholding Ordinance 16-20 is not justified. Rather, “a sensitive inquiry into such circumstantial


2
  The City cited Arlington Heights, footnote 18, for the proposition that putting a municipal decisionmaker on the
stand should be avoided despite the fact that a Village board member testified at trial. See Opposition at p. 4.

                                                          9
4842-8088-1286
             Case 1:17-cv-00152-TS Document 36 Filed 02/05/19 Page 10 of 15




and direct evidence of intent” must be conducted. Thus, Brighton should be permitted to

propound discovery related to the City’s intent in enacting Ordinance 16-20.

II.     Brighton Can Establish Disparate Treatment Via Evidence of Discriminatory Intent
in the Passing of Ordinance 16-20.
          The City claims that the only way Brighton can prove its claims is to show “there is a
housing disparity or disparate treatment between groups of handicapped persons and groups of

unrelated handicapped persons.” Opposition at p. 5. However, this misconstrues the law and

overstates Brighton’s burden for proving discriminatory intent.

          In Cinnamon Hills, the 10th Circuit announced the rule that a prima facie case of

discrimination “must include evidence suggesting the city [took action] because of the disability”

of the plaintiff. Cinnamon Hills Youth Crisis Ctr., Inc. v. Saint George City, 685 F.3d 917, 920

(10th Cir. 2012)(emphasis in original). Cinnamon Hills differs from the present case on a key

issue – in Cinnamon Hills the Plaintiff argued that the discriminatory action was the denial of a

variance. In the present case, however, the discriminatory actions also included the City passing

Ordinance 16-20 itself, which issue was not before the court in Cinnamon Hills.3 Where, as

here, the City passed an allegedly neutral ordinance with the sole purpose of excluding the

disabled in general, and Brighton in particular, from residential zones, a prima facie standard
must address discriminatory intent in the passing of the ordinance, as well as in denying the

reasonable accommodation request. Under U.S. Supreme Court jurisprudence, the City’s rule is too
narrow to be the only possible method for proving discriminatory intent; the prima facia standard

for showing discriminatory intent is a much lower bar and much more flexible than the City

admits and must include the fact situation about which discrimination is alleged.4

3
  In the case of Schwarz v. City of Treasure Island, cited by both the City and the Cinnamon Hills decision, the 11th
Circuit acknowledged that “[t]he analysis might have been different if [Plaintiff] claimed that the City enacted the
occupancy-turnover rule in order to discriminate against people with disabilities.” 544 F.3d 1201, 1217 (11th Cir.
2008).
4
  See, e.g., Tex. Dep't Cmty. Affairs v. Burdine, 450 U.S. 248, 253, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981) (“The
burden of establishing a prima facie case of disparate treatment is not onerous”); Swierkiewicz v. Sorema N. A., 534

                                                         10
4842-8088-1286
             Case 1:17-cv-00152-TS Document 36 Filed 02/05/19 Page 11 of 15




          Here, in compliance with the rule from Cinnamon Hills, Brighton maintains that the city

passed Ordinance 16-20 “because of the disability” of the disabled in general, and Brighton’s

residents in particular. Brighton must be allowed time to conduct discovery regarding the City’s

discriminatory intent in passing Ordinance 16-20. The case of Pacific Shores Properties, LLC v.

City of Newport Beach is instructive on this point. 730 F.3d 1142 (9th Cir. 2013). In that case,

the Ninth Circuit held that there was a genuine issue of material fact as to whether a facially

neutral ordinance passed by the city of Newport Beach, California, was “motivated by the desire

to discriminate against the disabled.” Id. at 1162. The Court looked to “[a]ll of the

circumstances surrounding the enactment of the Ordinance,” including the legislative history,

statements by city councilmembers, and the political climate in the city. Id. The Ninth Circuit

ultimately found that it was a question for the jury as to whether “the primary purpose of the

Ordinance was to shut down group homes and prevent new ones from opening in Newport

Beach, but to do so in facially neutral terms to avoid invalidation by a court.” Id. at 1163.

          Just as in Pacific Shores Properties, Brighton is entitled to discovery regarding the

circumstances surrounding the enactment of Ordinance 16-20, including the legislative history

and depositions of City administrators and officials, in order to provide evidence that the

Ordinance was “motivated by a desire to discriminate against the disabled.” See also Caron

Found. of Fla., Inc. v. City of Delray Beach, 879 F. Supp. 2d 1353, 1371–72 (S.D. Fla. 2012) (in

evaluating disparate treatment claim of , Court relied on discriminatory comments, “sequence of

events and administrative history” to determine whether city had discriminatory intent in passing

zoning law).

          Finally, Cinnamon Hills provided for an alternative method of proving discriminatory


U.S. 506, 512, 122 S.Ct. 992, 152 L.Ed.2d 1 (2002) (quoting Furnco Constr. Corp. v. Waters, 438 U.S. 567, 577, 98
S.Ct. 2943, 57 L.Ed.2d 957 (1978))(“the precise requirements of a prima facie case can vary depending on the
context and were ‘never intended to be rigid, mechanized, or ritualistic’”). In the discrimination cases in the 10th
Circuit, “the prima facie case is a flexible standard that may differ according to differing fact situations.”
Mohammed v. Callaway, 698 F.2d 395, 398 (10th Cir. 1983).

                                                        11
4842-8088-1286
             Case 1:17-cv-00152-TS Document 36 Filed 02/05/19 Page 12 of 15




intent regarding the denial of a variance if there are no similarly situated non-disabled applicants.

A plaintiff may also meet its burden by putting forth evidence that “the circumstances

surrounding the denial of the variance support a reasonable inference that the city would have

granted to an applicant without disabilities the relief it denied” plaintiff. Cinnamon Hills, 685

F.3d at 920. Here, Brighton has not yet had the opportunity to discover whether there are other

non-disabled applicants that have been granted a reasonable accommodation. Even if there are

no such non-disabled applicants, Brighton is still entitled to obtain discovery on “the

circumstances surrounding the denial of the variance” that show that the City would have treated

a non-disabled group differently. Evidence of bias and discriminatory intent on the part of City

officials, administrators, and involved citizens would serve to “support a reasonable inference”

that the City would treat a non-disabled applicant differently than it treated Brighton, and

without this evidence, Brighton is unable to fully and properly respond to the City’s Motion for

Summary Judgment.

III.  Whereas Fact and Expert Discovery are Months from Closing, Brighton has Not
Been Dilatory in Seeking Discovery on its Disparate Impact Claims.
          The City has not, and indeed cannot, cite to a single case in which a party was deemed

dilatory in seeking discovery on its claims where the discovery deadline was still months away.

          In the present case, the City filed its Motion for Summary Judgment 3.5 months after the

parties had exchanged initial disclosures and before any discovery has taken place. Incredibly,

the City argues that Brighton has been dilatory in seeking discovery on the issue of expert

testimony relating to the statistical disparity caused by Ordinance 16-20. Opposition at p. 6-7.

Pursuant to the Scheduling Order, Brighton is not required to disclose the identity and subject of

its experts until April 8, 2019 and is not required to disclose any expert reports until April 30,

2019. The City attempts to create delay where there is none by calculating the months of

Brighton’s alleged inactivity starting when the Complaint was filed. However, the City did not


                                                 12
4842-8088-1286
             Case 1:17-cv-00152-TS Document 36 Filed 02/05/19 Page 13 of 15




file its Answer until nine months after the Complaint was filed; as such, Brighton should not be

portrayed as dilatory by failing to secure expert testimony during the nine months its Complaint

went unanswered. The City filed its Motion for Summary Judgment less than five months after

filing its Answer, and Brighton could not have been expected to secure expert testimony before

fact discovery was complete, and it is undisputed that the parties have not yet engaged in any fact

discovery beyond the initial disclosures.

          The City complains that it “shouldn’t be forced to endure the needless expense of waiting

out the discovery period” (Opposition at p. 7), without giving any reason why Brighton should

be deprived of the time afforded to it for securing expert testimony under the Scheduling Order.

Rule 56(d) only requires that Plaintiff “show[] by affidavit or declaration that, for specified

reasons, it cannot present facts essential to justify its opposition.” Brighton’s Motion and the

attached affidavit do precisely that by explaining that the case is in its infancy, the parties have

not conducted any discovery, and Brighton requires expert testimony regarding statistical

disparity caused by Ordinance 16-20 in order to prove its claims. See, e.g. USB Bank USA v.

Mullins, No. 2:08-CV-814 TS, 2010 WL 3362866, at *1 (D. Utah Aug. 23, 2010) (granting

additional time for discovery where “[i]t is early in this case, there has been no discovery and it

appears that Defendant requires discovery.”)

IV.   Whether The Accommodation Requested by Brighton Was Reasonable and
Necessary Cannot Be Decided on Summary Judgment.
          While Brighton acknowledges that a review of its reasonable accommodation request is

limited to the administrative record, Brighton disagrees that reasonable accommodation claim

can be decided on summary judgment. “[W]hether an accommodation is reasonable in a given

circumstance is ordinarily a question of fact to be decided by the fact finder.” Tabura v. Kellogg

USA, 880 F.3d 544, 555 (10th Cir. 2018); see also Mason v. Avaya Commc'ns, Inc., 357 F.3d

1114, 1122 (10th Cir. 2004). As explained it its Opposition to the City’s Motion for Summary


                                                  13
4842-8088-1286
             Case 1:17-cv-00152-TS Document 36 Filed 02/05/19 Page 14 of 15




Judgment, the record in this case creates a genuine issue of material fact as to whether Brighton’s

requested accommodation is reasonable and necessary.

                                           CONCLUSION

          Brighton respectfully requests that the Court deny or continue its decision on the City’s

Motion for Summary Judgment and permit Brighton to conduct the necessary discovery to prove

its claims.

          DATED this 5th day of February 2019.


                                                       Snell & Wilmer L.L.P.

                                                         /s/ Timothy J. Dance
                                                       Timothy J. Dance
                                                       Kristen J. Overton
                                                       Attorneys for Plaintiff




                                                  14
4842-8088-1286
             Case 1:17-cv-00152-TS Document 36 Filed 02/05/19 Page 15 of 15




                                  CERTIFICATE OF SERVICE

          I hereby certify that on February 5, 2019, I caused a true and correct copy of the

foregoing to be served by electronic court filing notification through the Court’s CM/ECF system

to all participants of record.



                                                         /s/ Sarah Nielsen




                                                  15
4842-8088-1286
